U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2012 Commission File No. 333-126514 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . BAROSSA COFFEE COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 20-264187 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 311 South State St. #440, Salt Lake City, Utah 84111 (Address of principal executive offices)(zip code) (Registrant's telephone number, including area code):(801) 531-0066 Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. (Not applicable) [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesXNo Issuer's revenues for its most recent fiscal year.$ -0- The aggregate market value of the voting stock held by non-affiliates is not determinable because of the lack of any meaningful market value quotations.(See Item 5 herein). The number of shares outstanding of the Issuer's common stock at June 30, 2012: 4,734,100. 2 FORWARD-LOOKING STATEMENT NOTICE When used in this report, the words "may," "will," "expect," "anticipate,""continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 regarding events, conditions, and financial trends that may affect the Company's future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors are discussed under the headings "Item 1. Description of Business," and "Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operations," and also include general economic factors and conditions that may directly or indirectly impact the Company's financial condition or results of operations. PART I Item 1. Description of Business (a)Business Development. Barossa Coffee Company, Inc. is a small start up company that was incorporated in March 2005.In July, 2005, the Company filed a registration statement on Form SB-2 with the U.S. Securities & Exchange Commission under the Securities Act of 1933, to register an offering, on a "best efforts minimum/maximum" basis, of up to 400,000 shares of $.001 par value common stock, at a price of $0.25 per share. The registration statement was declared effective September 20, 2005. The Company sold 298,000 shares of common stock pursuant to the offering. The offering closed November 30, 2005, and raised gross proceeds of $74,500. This increased the total issued and outstanding common stock to 2,098,000 shares as of June 30, 2006. During the fiscal year ended June 30, 2007, 200,000 shares were cancelled and 160,000 shares were issued. On November 10, 2008, 126,000 shares of common stock were issued for consideration of $12,600 cash. On December 31, 2009 the Company sold 75,050 shares of its restricted common stock at $.10 per share, and again on March 18, 2010, another 75,050 shares. On November 1, 2010 Barossa sold 2,400,000 shares of its common stock for $15,000 or $.00625 per share, bringing the current total number of outstanding shares to 4,734,100. (b)Business of Company. Barossa was formed to open and operate, through a wholly owned subsidiary, Alchemy Coffee Company, Inc., a retail, specialty coffee outlet. The Company opened a retail coffee outlet featuring specialty coffees in February, 2006 and utilized the experience of management in the coffee/café industry to specialize in the sale of the highest quality, fresh locally- roasted coffee beans and espresso related beverages; as well as organic food and baked goods, teas, juices, and specific health foods and beverages. 3 However, even though the Company generated revenues from operations of $60,691 for the fiscal year ended June 30, 2006, operating losses forced it to seek additional funding, which it borrowed from shareholders. Because of the continuing cash needs of Alchemy which could not be met by the Corporation, management and principal shareholders negotiated and reached a Stock Exchange Agreement on October 11, 2006, between the Corporation and Jason Briggs, manager of the coffee shop, wherein Briggs received all of the issued and outstanding common stock of Alchemy Coffee Company, Inc. in exchange for all 200,000 shares of the Corporation’s common stock beneficially owned by Briggs, which were delivered to the Corporation and cancelled. The Corporation determined that since the inception of Alchemy as a wholly-owned subsidiary of the Corporation, $55,715 has been advanced to Alchemy and not repaid. The Corporation determined that the value of Alchemy was substantially less than the amount invested and determined that the 200,000 shares it received as consideration for Alchemy had at least as great a value as Alchemy and that this was the best value that could be received by the Corporation for Alchemy and that this transaction was in the best interests of the Corporation. On August 30, 2012, the Registrant entered into an agreement to acquire all of the outstanding common stock of eCareer, Inc. (ECI), a Florida corporation, in exchange for 4,260,690 shares of the Registrant's common stock which shares will represent 90% of the Registrant's common stock upon completion of the transaction (Closing). In addition, ECI will pay $245,000 for the Registrant's common stock. Thus, at Closing ECI will become a wholly-owned or controlled subsidiary of the Registrant, however, the Registrant will be a holding company and all business operations will be conducted through ECI. The current sole officer and director of the Registrant will resign at Closing and persons designated by ECI will be appointed as management of the Registrant and the Registrant will change its office location to that currently maintained by ECI. At Closing Registrant will change its corporate name to ECI Holdings, Inc. The Agreement also provides that the Registrant will redeem 4,260,690 of its currently outstanding shares of common stock from its 3 principal stockholders for $215,000, all of which funds will come from the monies paid by ECI for the Registrant's common stock. $20,000 of the $245,000 was paid by ECIupon execution of the Agreement on August 30, 2012, and 4 additional non-refundable installments of $10,000 each are to be paid by ECI through December 15, 2012. The Agreement provides that the Closing must take place on or before December 31, 2012. No assurance can be given that the transaction will be completed. Furthermore, the Closing is contingent upon ECI being able to raise the funds to pay the full $245,000 and to complete an audit of its financial statements by December 31, 2012. Management of the Registrant is unable to conclude that it is more likely than not that the transaction will be completed. 4 The Registrant is a shell corporation as defined by the SEC. ECI is a start-up, development stage company that has not yet commenced revenue producing operations and no assurance can be offered that it will ever be able to generate revenues or be successful in its proposed endeavors. ECI was formerly known as eCareer Connections, Inc., formed in October 2009. Its stated goal is to provide a profession-specific, interactive “branded” online environment for organizations, job seekers and passive employment candidates in order to improve and expand its “Talent Acquisition System”. This is intended to combine a career-specific content-rich online community with a career-specific and branded professional group and social networking environment. These profession-specific verticals are intended to be the core ofECI's Talent Acquisition System. Each vertical represents a limited talent sphere combining online professional/social interaction and occupation-specific career content. Information about education, industry events, industry trends, industry news and other areas related to the specific profession are provided in each industry vertical. Each vertical becomes a job board, personalized career center and professional and social network, fully integrated through a website and connected to branded professional and well-known general social networks on, as well as within, narrowly specialized networks on and other online communities. Employees Effective August 20, 2012, Adam Gatto resigned as the President, Secretary/Treasurer and as the sole director of the Corporation. The resignation was due to other pressing time commitments of Mr. Gatto. Also, effective August 20, 2012, Thomas G. Kimble was appointed to serve as President, Secretary/Treasurer, and as the sole director of the Corporation by written consent of the shareholders of the Corporation holding in excess of a majority of the outstanding shares of common stock of the Corporation. Mr. Kimble is the largest shareholder of the Corporation, owning 35.14% of the outstanding shares. Mr. Kimble, age 66, has been a controlling shareholder of the Corporation since its inception. Mr. Kimble retired in 2011 as a securities attorney after practicing law for 38 years in private practice. He will serve as the sole officer and director of the Corporation until a successor is appointed. Management of the Company expects to use consultants, attorneys, and accountants as necessary, and does not anticipate a need to engage any full-time employees so long as it is seeking and evaluating businesses. The need for employees and their availability will be addressed in connection with a decision whether or not to acquire or participate in a specific business industry. 5 Item 2. Description of Property. We have no office facilities. Since its inception, the Company has been provided a mailing address by a majority shareholder of the Company. The Company never has paid or been assessed any fees for this service . Item 3. Legal Proceedings. The Company is not a party to any material pending legal proceedings and, to the best of its knowledge, no action has been threatened by or against the Company. Item 4. Mine Safety Disclosure. N/A PART II Item 5. Market for Common Equity and Related Stockholder Matters. (a)Market information. In August, 2006, the Company's common stock was approved for quotation in the NASD's Bulletin Board system under the symbol "BSSA". Although quotations for the Company's common stock can appear on the OTC Bulletin Board, there is no established trading market for the common stock. Transactions in the common stock can only be described as sporadic. Consequently, the Company is of the opinion that any published prices cannot be attributed to a liquid and active trading market and, therefore, is not indicative of any meaningful market value. No high and low bid price quotations for any calendar quarter during the last two fiscal years were available. Any such quotations would reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. On November 1, 2010 Barossa sold 2,400,000 shares of its common stock for $15,000 or $.00625 per share, bringing the current total number of outstanding shares to 4,734,100. On August 30, 2012, the Registrant entered into an agreement to acquire all of the outstanding common stock of eCareer, Inc. (ECI), a Florida corporation, in exchange for 4,260,690 shares of the Registrant's common stock which shares will represent 90% of the Registrant's common stock upon completion of the transaction (Closing). In addition, ECI will pay $245,000 for the Registrant's common stock. Thus, at Closing ECI will become a wholly-owned or controlled subsidiary of the Registrant, however, the Registrant will be a holding company and all business operations will be conducted through ECI. These stock issuances are considered exempt from Securities Act registration requirements under section 4(2), as isolated nonpublic sales to accredited investors. (b)During the period covered by this report (the fiscal year ended June 30, 2012), there were no securities that the issuer sold by registering the securities under the Securities Act. 6 (c)During the period covered by this report, there was no repurchase made of equity securities registered pursuant to section 12 of the Exchange Act. The issuer's securities are not registered pursuant to section 12 of the Exchange Act. Item 6. Selected Financial Data. A registrant that qualifies as a smaller reporting company is not required to provide the information required by this Item. Item 7. Management's Discussion and Analysis or Plan of Operation. Plan of Operation. The Company does not expect to generate any meaningful revenue or incur operating expenses, except for administrative, legal, professional, accounting and auditing costs associated with the filing requirements of a public reporting company, unless and until it acquires an interest in an operating company. The Company may not have sufficient cash to meet its operational needs for the next twelve months. Management's plan of operation for the next twelve months is to attempt to raise additional capital through loans from related parties, debt financing, equity financing or a combination of financing options. Currently, there are no understandings, commitments or agreements for such an infusion of capital and no assurances to that effect. Unless the Company can obtain additional financing, its ability to continue as a going concern during the next twelve-month period is doubtful. The Company's need for capital may change dramatically if and during that period, it acquires an interest in a business opportunity. The Company's current operating plan is to (i) handle the administrative and reporting requirements of a public company, and (ii) search for potential businesses, products, technologies and companies for acquisition. At present, the Company has no understandings, commitments or agreements with respect to the acquisition of any business venture other than the ECI proposed acquisition referred to previously, and there is no assurance when or that the Company will identify any other business venture suitable for acquisition in the future. Further, there is no assurance the Company will be successful in consummating ECI, or any other acquisition on favorable terms or that it will be able to profitably manage ECI or any other business venture it acquires. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.However, the Company has incurred losses since its inception, and has not yet been successful in establishing profitable operations.These factors raise substantial doubt about the ability of the Company to continue as a going concern. In this regard, management is proposing to raise any necessary additional funds not provided by operations through loans and/or through additional sales of its common stock.There is no assurance that the Company will be successful in raising this additional capital or in achieving profitable operations.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The Company has no market risk sensitive instruments entered into for trading or any other purpose. Item 8. Financial Statements. See attached Financial Statements and Schedules. Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. There are not and have not been any disagreements between the Company and its accountants on any matter of accounting principles or practices or financial statement disclosure. Item 9A. Controls and Procedures. (a)Evaluation of Disclosure Controls and Procedures.Our management, with the participation of our President, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our President concluded that our disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed by us in reports filed under the Securities Exchange Act of 1934 is (i) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to our management, including our President, as appropriate to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. (b)Management’s Annual Report on Internal Control over Financial Reporting.Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes using accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. 8 Our management, with the participation of the President, evaluated the effectiveness of the Company’s internal control over financial reporting as of June 30, 2012. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control — Integrated Framework. Based on this evaluation, our management, with the participation of the President, concluded that, as of June 30, 2012, our internal control over financial reporting was effective. An unavoidable weakness in the Company’s internal controls is that the principal executive officer and principal financial officer are the same individual, which does not allow for segregation of duties. Since the Company is a shell company, management does not feel that this has a material effect on the accuracy and completeness of our financial reporting and disclosure included in this annual report. (c)Changes in Internal Control over Financial Reporting.There were no changes in the Company's internal controls over financial reporting, known to the chief executive officer or the chief financial officer that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. Item 9B. Other Information. There were no reports on Form 8-K filed during the last quarter of the fiscal year ended June 30, 2012, nor any information required to be disclosed in a report on Form 8-K, but not reported, during the fourth quarter of the year covered by this Form 10-K. PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act (a)Identify Directors and Executive Officers. The following table shows directors, executive officers and other significant employees, their ages, and all offices and positions with Barossa.Each director is elected for a period of one year and serves until his successor is duly elected by the stockholders and qualifies.There are no other arrangements or understandings regarding the length of time a director is to serve in that capacity.The board of directors serves as the audit committee. None are audit committee financial experts. Officers and other employees serve at the will of the board of directors. Name of Director Age Term Served As Director/Officer Positions With Company Thomas G. Kimble 66 Since August 20, 2012 President and Director 9 Certain biographical information with respect to the officer is set forth below. Effective August 20, 2012, Adam Gatto resigned as the President, Secretary/Treasurer and as the sole director of the Corporation. The resignation was due to other pressing time commitments of Mr. Gatto. Also, effective August 20, 2012, Thomas G. Kimble was appointed to serve as President, Secretary/Treasurer, and as the sole director of the Corporation by written consent of the shareholders of the Corporation holding in excess of a majority of the outstanding shares of common stock of the Corporation. Mr. Kimble is the largest shareholder of the Corporation, owning 35.14% of the outstanding shares. Mr. Kimble, age 66, has been a controlling shareholder of the Corporation since its inception. Mr. Kimble retired in 2011 as a securities attorney after practicing law for 38 years in private practice. He will serve as the sole officer and director of the Corporation until a successor is appointed. The director holds no directorships in any other companies subject to the reporting requirements of the Securities Exchange Act of 1934. (b)Identify Significant Employees. None other than the person previously identified. (c)Family Relationships.None (d)Involvement in Certain Legal Proceedings. Except as described herein, no officer or director of the Company; 1) has had any petition filed, within the past five years, in Federal Bankruptcy or state insolvency proceedings on behalf of any entity of which such person was an officer or general partner within two years of filing; or 2) has been convicted in a criminal proceeding within the past five years or is currently a named subject of a pending criminal proceeding; or 3) has been the subject, within the past five years, of any order, judgment, decree or finding (not subsequently reversed, suspended or vacated) of any court or regulatory authority involving violation of securities or commodities laws, or barring, suspending, enjoining or limiting any activity relating to securities, commodities or other business practice. (e)Audit committee financial expert.The issuer does not have an audit committee financial expert serving on its audit committee, due to lack of funds. 10 Compliance with Section 16(a) of the Exchange Act.Section 16(a) is inapplicable. Code of Ethics. The issuer has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. For purposes of this Item, the term code of ethics means written standards that are reasonably designed to deter wrongdoing and to promote: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; Full, fair, accurate, timely, and understandable disclosure in reports and documents that the issuer files with, or submits to, the Commission and in other public communications made by the issuer; Compliance with applicable governmental laws, rules and regulations;The prompt internal reporting of violations of the code to the board of directors or another appropriate person or persons; and Accountability for adherence to the code. The issuer hereby undertakes to provide to any person without charge, upon request, a copy of such code of ethics. Such request may be made in writing to the board of directors at the address of the issuer. Item 11. Executive Compensation. The following table summarizes executive compensation paid or accrued for the Chief Executive Officer and other officers who received any compensation during the past three fiscal years. SUMMARY COMPENSATION TABLE Name And PrincipalPosition Year Salary($) Bonus($) Other Annual Compensation($) All Other Compensation($) Thomas G. Kimble 0
